Abatement Order filed November 20, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00407-CV
                                 ____________

   SANTOS SAN JUAN D/B/A SANTOS WRECKER REPAIR, Appellant

                                         V.

                            JOSE SEGOVIA, Appellee


                     On Appeal from the 80th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-06117


                            ABATEMENT ORDER

      The reporter’s record in this case was due August 11, 2014. See Tex. R.
App. P. 35.1. The record was not filed. This court received notice that two court
reporters took the record in this case. On August 27, 2014, this court ordered the
official court reporter, Michelle Tucker, to file the record within 30 days. When
the court reporter failed to file the record as ordered, on October 15, 2014 this
court ordered the court reporter to file the record within 30 days, and instructed the
court reporter that if the record was not filed, the court would order the trial court
to conduct a hearing to determine the reason for failure to file the record.

      On August 18, 2014, the substitute court reporter, Patricia Palmer filed an
information sheet stating that she had not been paid for her portion of the record.
On August 22, 2014, the court sent notice to the appellant to provide proof of
payment for this portion of the record within 15 days. On September 05, 2014,
this court received a second information sheet from Patricia Palmer stating that she
had been paid for the record and requested an extension of time to file her portion
of the record, which was granted until October 10, 2014. On October 13, 2014, a
second motion for extension of time was received and was granted until
November 10, 2014 with the notation that no further extension would be granted
absent exceptional circumstances.

      The record has not been filed with the court. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See
Tex. R. App. P. 35.3(c). Because the reporter’s record has not been filed timely as
ordered, we issue the following order.

      We direct the judge of the 80th District Court to conduct a hearing at
which the official court reporter, Michelle Tucker, the substitute court reporter,
Patricia Palmer, appellant’s counsel, and appellee’s counsel shall participate (a) to
determine the reason for failure to file the record; (b) to establish a date certain
when the reporter’s record will be filed, and (c) to make findings as to whether the
court reporter should be held in contempt of court for failing to file the reporter’s
record timely as ordered. We order the court to prepare a record, in the form of a
reporter’s record, of the hearing.     The judge shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporters file
the record prior to the date set for the hearing, the appeal will be reinstated
and the trial court need not hold a hearing.



                                  PER CURIAM